Name: Commission Regulation (EEC) No 2018/85 of 21 July 1985 suspending advance fixing of the monetary compensatory amounts applicable in Italy
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 22. 7 . 85 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2018/85 of 21 July 1985 suspending advance fixing of the monetary compensatory amounts applicable in Italy agricultural sector following this event, in order to prevent speculation, advance fixing of the compensa ­ tory amounts should be suspended in accordance with Article 9 (2) of Regulation (EEC) No 1160/82 for the Member States for which modification of these amounts could be foreseen, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), Having regard to Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), and in particular Article 9 (2) thereof, Whereas, with effect from 22 July 1985, the central rates of the different currencies of the European monetary system have been amended ; whereas, pending a decision on the measures to be taken in the HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts applicable in Italy shall be suspended from 22 July 1985. Article 2 This Regulation shall enter into force on 22 July 1985. It shall apply until 24 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 134, 15 . 5. 1982, p. 22.